I would deny the prayer of the petition and hold the bond issue valid.
The majority opinion holds the bond issue invalid on the sole ground that the statement of the existing overdraft in the county fund was not made and published in the order calling the election. The statutory provision requiring a statement of the indebtedness of the political subdivision to be set forth in the order calling a special election to authorize a bond issue is mandatory. McGuire v. City of Philadelphia, 245 Pa. 307,91 A. 628. It has been *Page 246 
held where the statute does not require a statement of indebtedness that even a misleading statement relative thereto will be regarded as surplusage, and that a bond issue is valid in the absence of a showing that such misstatement affected the result of the election approving the bonds. Anselmi v. City ofRock Springs, 53 Wyo. 223, 80 P.2d 419. See also CommonwealthPublic Service Co. v. City of Deer Lodge, 96 Mont. 48,29 P.2d 667. In this jurisdiction, however, the statute requires a statement of indebtedness, bonded or otherwise, to be made in the order submitting the bond issue to a vote. Code, 13-1-4(e). But a substantial compliance with the statute is sufficient.State v. England, 86 W. Va. 508, 514, 103 S.E. 400. The purpose of the statutory provision requiring statement and publication of indebtedness is to give to the voters of a political subdivision sufficient facts that they may prudently cast their ballots for or against a proposed bond issue.
The order as published by the County Court of Raleigh County stated that the bonded indebtedness was $780,500, being the aggregate amount of bonds issued on behalf of the magisterial districts of the county. A magisterial district is not a legal or corporate entity, and, being merely a territorial division for the election of certain officers, bonded indebtedness incurred in the name of such district is a debt of the county in which it is located. Neale v. County Court, 43 W. Va. 90,27 S.E. 370; Hickenboatam v. County Court, 95 W. Va. 253, 258,120 S.E. 767; Sanders v. County Court, 115 W. Va. 187,174 S.E. 878. The magisterial districts of Raleigh County do not owe the bonded indebtedness and have no ownership of the money derived from taxes assessed and collected to pay the same. It may be that the taxpayers of the various magisterial districts of Raleigh County are entitled to have such taxes applied to the payment of the bond issues on behalf of their respective districts, but that question does not arise here.
For the purpose of determining whether the constitutional limitation of indebtedness will be exceeded, assets *Page 247 
devoted to payment of outstanding bonded indebtedness and in the hands of the proper officer, board or fiscal body may, within certain limitations, be deducted from the amount of outstanding bonded indebtedness. Brook v. Philadelphia, 162 Pa. 123,29 A. 387; Kansas City Southern Ry. Co. v. Board ofEducation, 158 Okla. 274, 13 P.2d 115. Although the question here does not involve exceeding the constitutional limitation of indebtedness, the same principle may be applied to the process of determining the amount of net indebtedness of a political subdivision for the purpose of statement in an order authorizing an additional bond issue. Deducting money applicable to payment of the bond issue, the County Court of Raleigh County overstated the bonded indebtedness to the amount of $373,413.07, and made no statement of the existing overdraft in the county fund amounting to $178,083.65. This action on the part of the County Court of Raleigh County is inexcusable from the standpoint of morals and proper governmental policy. However, when the action of the county court is measured by the rule of substantial compliance and the purpose for which the statement is made and published, hereinabove mentioned, it is difficult to see wherein the omission of the statement of the overdraft either affected the result of the election or was prejudicial to the public interest. Voters in passing on the issuance of new bonds and incurring an increased debt would naturally be interested in the total amount of the debt rather than any particular item or classification thereof. In this instance the county court overstated the aggregate amount of all the county indebtedness to the extent of $195,329.42. This action of the county court, it seems, would tend to cause the voters to cast their ballots against the bond issue. Nevertheless, the voters of Raleigh County approved the bond issue by a sufficient majority, and, so far as shown by the record here, there is neither fraud nor conduct which would vitiate their ballots.
It seems to me that the holding of the majority when fully analyzed nullifies an election for the failure of the *Page 248 
county court to segregate its bonded indebtedness from its overdraft indebtedness and correctly itemize the same in its order calling the special election, and that the rule of substantial compliance with the statute was overlooked. "It is a canon of election law that an election is not to be set aside for a mere informality or irregularity which cannot be said in any manner to have affected the result of the election. Courts are anxious rather to sustain than to deny the popular will." Dillon on Municipal Corporations, 5th Ed. Section 374. See McQuillin Municipal Corporations, Second Ed. Sections 430 and 2361.
The objections to the bond issue do not go to the constitutional and statutory power of the County Court of Raleigh County to issue the bonds, but only to the manner in which that power was exercised. It is in conflict with the weight of authority to invalidate a bond issue after a special election has been held authorizing the same, where the action of a fiscal body is within its power and jurisdiction and substantially complies with the statute. In this case the invalidity of the bond issue is grounded on a technical failure to comply with the letter of the legislative enactment.
For the reasons above mentioned, I respectfully dissent.